Title: The Commissioners’ Accounts with Ferdinand Grand, 30 June – 8 August 1778
From: First Joint Commission at Paris,Adams, John
To: 


     Doit Compte courrant des Etats unis par Messieurs Franklin Lee et Adams chez F. Grand
     
      30 June–8 August 1778
     
     
     
      1778
      
      
      
      
      
      Debit
      Credit
     
     
      Juin
      30
      Pour solde de lancien Compte
      697434.
      4.
      
      
      
      
     
     
      Juillet
      1er
      Mandat de J. Williams du 25 7bre. ordre Mr. Franklin
      891.
      10.
      
      
      
      
     
     
      
      1er
      Ces Messieurs aiant été debites dans deux differents Comptes, de l’achat fait a L’Orient des 34 Affuts je les credite d’autant dans cellui cy, afin qu’ils ne soient debites qu’une seule fois du Montant de cet Achat de
      
      
      
      5607.
      2.
      6
      
     
      
      3
      Acceptn. de Mr. Franklin du 18 May, aux traittes de Hy. Laurens de York Town a 30 Jrs. de vue ord: La Pierre
      du 6 9bre.
      900
      }
      1473.
      
      
      
      
      
     
     
      
      
       
      14 do.
      573
      
      
      
      
      
     
     
      
      3
      Acceptn. de Mr. Francklin du 5 Juin a traitte de Hy. Laurens du 14 9bre. a 30 Jours de vue
      1030.
      
      
      
      
      
     
     
      
      3
      Payé a Mme. de Coalin les 6 derniers Mois de la Maison de Mr. Dean
      3600.
      
      
      
      
      
     
     
      
      16
      Mandat de Messrs. Francklin Lee et Adams du 16 Juillet
      720.
      
      
      
      
      
     
     
      
      17
      Payé a Poussin Tapissier, pour l’achat des Meubles qu’il louoit cy devant a Mr. Deane suivant le compte a ce Sujet
      4294.
      
      
      
      
      
     
     
      
      20
      Pour la Voiture de Mr. Dean que le Scellier s’etoit engagé a reprendre pour 2000 et dont je me suis chargé
      
      
      
      2000.
      
      
     
     
      
      
      Reçu de ces Messieurs
      
      
      
      750000.
      
      
     
     
      
      21
      Mandat de Mrs. Franklin Lee et Adams du 21 courant, ord Niles
      4933.
      
      
      
      
      
     
     
      
      28
      Mandat de Mrs. Francklin Lee et Adams du 29 do., au Cape. Barnes
      2108.
      15.
      
      
      
      
     
     
     
      
      30
      Acceptation de Mrs. Francklin du 26 Juillet a une traitte de Hy. Laurens du 17 9bre. a 30 Jours de vue
      900.
      
      
      
      
      
     
     
      Aoust
      4
      Mandat de Mrs. Franklin Lee et Adams du 4 Aoust
      ord: Collins
      439.
      }
      823.
      
      
      
      
      
     
     
      
      
      
      ord: Welsh
      192.
      
      
      
      
      
     
     
      
      
      
      ord Grenall
      192.
      
      
      
      
      
     
     
      
      6
      Acceptation de Mr. Franklin du 27 Juin, a traitte de Hy. Laurens du 7 9bre. a 30 Jours de vue
      900.
      
      
      
      
      
     
     
      
      6
      Payé a Mr. Adams sur son ordre
      2400.
      
      
      
      
      
     
     
      
      7
      Payé a Mr. Franklin, sur reçu
      4800.
      
      
      
      
      
     
     
      
      7
      Payé a Mr. Arthur Lee, sur reçu
      4800.
      
      
      
      
      
     
     
      
      
      Commission a ½p% sur Livres60172.18.6.
      300.
      17.
      
      
      
      
     
     
      
      
      Ports de Lettres, Paquets, Commissionaires &ca
      203.
      11.
      
      
      
      
     
     
      
      
      Pour Solde il levient a ces Messieurs
      25995.
      5.
      6
      
      
      
     
     
      
      
      
      
      
      
      Livres757607.
      2.
      6
      757607.
      2.
      6
     
    
   
      Ainsi arreté double sauf Erreurs ou Ommissions.
      Paris le 8 Aoust 1778.
      Grand
     
     
     
     Note of Additional Sums paid out of the public money for Mr. Deane
     
      16 April 1778 To his Wheelright
      168.
      
     
     
      1st. May, Hire of his Horses
      128.
      
     
     
         Remainder of his Acct.
      278.
      
     
     
      7th Do. Remainder of a Servant’s Acct.
      417.
      1.
     
     
      Do. To another Servant
      244.
      16.
     
     
         Sadler’s Acct.
      6.
      
     
     
      13th. July Traituer’s Acct.
      12.
      11.
     
     
         Blacksmith’s Acct.
      80.
      10.
     
    
    